This was an action to recover damages for breach of contract for purchase of two hundred bales of cotton.
It was admitted in the pleadings that defendant, a cotton manufacturing company, agreed to purchase from plaintiff cotton broker the cotton in question at a price, for delivery on 21 and 28 July, and that thereafter it was agreed that "shipments need not be made as required by the terms of the contract, but that if plaintiff would keep cotton *Page 851 
moving to the defendant's mill, it would be satisfactory so long as the mill was kept supplied."
The evidence was uncontradicted that from 4 August to 9 August, plaintiff shipped and defendant received and paid for 105 bales of cotton, and that plaintiff was ready, able, and willing to deliver the remaining 95 bales; that the mill requirements were 103 bales per week, and that on 9 August defendant had on hand sufficient cotton for five or six days' run. On 11 August defendant refused further shipments. Thereupon, plaintiff sold said 95 bales and sustained a loss of $1,071.42.
There was no controversy as to the amount involved.
The trial judge charged the jury if they found the facts to be as testified to answer the issues in favor of the plaintiff.
The only exception is to the judge's charge. In this we find no error.
The judgment is
Affirmed.